Exhibit 10.1
 
[image.jpg]
ENERGY RECOVERY, INC.
CHANGE IN CONTROL SEVERANCE PLAN


Article 1. Establishment, Term and Purpose
 
1.1     Establishment and Term of the Plan. The Energy Recovery, Inc. Change in
Control Severance Plan (“Plan”) is designed to provide severance benefits to
certain executives and other key employees of the Company in the event that
their employment is terminated without cause or for good reason as a result of a
change in control of the Company.  The Plan will commence on March 5, 2012 (the
“Effective Date”) and will continue in effect in accordance with Article 5.
 
1.2     ERISA. This Plan is intended to be (i) an employee benefit plan within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”), and (ii) an unfunded plan maintained by the Company for a select
group of management or highly compensated employees within the meaning of
Sections 201, 301, and 401 of ERISA, and any ambiguities herein shall be
interpreted consistent with such intentions.
 
Article 2.    Definitions
 
As used in this Plan, the following capitalized terms will have the meanings set
forth below:
 
(a)     “Affiliate” means any company Controlled by, or under common Control
with, the Company.  “Control” means the Company’s right to vote 50% or more of
the outstanding shares of the voting stock of the subject company.
 
(b)     “Board” means the Board of Directors of the Company.
 
(c)     “Cause” means, in the context of employment termination:
 
(i)           Any act by Participant in the course of employment or
Participant’s performance of any act which, if Participant were prosecuted,
would constitute a felony;
 
(ii)          Participant’s failure to carry out his or her material duties,
after not less than thirty (30) days prior written notice of such failure, and
which failure is unrelated to an illness or disability of not greater than
twelve (12) work weeks;
 
(iii)         Participant’s dishonesty towards or fraud upon the Company which
is injurious to the Company;
 
(iv)         Participant’s violation of confidentiality obligations to the
Company or misappropriation of Company assets; or
 
(v)          Participant’s death or disability, as defined in the Company
long-term disability plan in which the Participant participates or, if the
Participant does not participate in such a plan, the principal long-term
disability plan that covers the Company’s senior-level executives
 
(d)     “Change in Control” means:
 
(i)           an acquisition of 50% or more of the outstanding common stock or
voting securities of the Company by an person or entity, other than the Company,
a Company employee benefit plan or a corporation controlled by the Company’s
shareholders;
 
(ii)           changes in the composition of the Board over a rolling
twelve-month period, which changes result in less than a majority of the
directors consisting of Incumbent Directors.  “Incumbent Directors” include
directors who are or were either
 
 
 

--------------------------------------------------------------------------------

 
 
 
(x)
members of the Board as of the Effective Date or

 
 
(y)
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination.  Incumbent Directors do not include any individual not otherwise an
Incumbent Director whose election or nomination resulted from an actual or
threatened proxy contest (relating to the election of directors to the Board);
or

 
(iii)           consummation of a complete liquidation or dissolution of the
Company, or a merger, consolidation or sale of all or substantially all of the
Company’s then existing assets (collectively, a “Business Combination”), other
than a Business Combination:
 
 
(x)
in which the stockholders of the Company immediately prior to the Business
Combination receive 50% or more of the voting stock resulting from the Business
Combination,

 
 
(y)
through which at least a majority of the members of the Board are Incumbent
Directors; and

 
 
(z)
after which no individual, entity or group (excluding any corporation resulting
from the Business Combination or any employee benefit plan of such corporation
or of the Company) owns 50% or more of the stock of the corporation resulting
from the Business Combination who did not own such stock immediately before the
Business Combination.

 
(e)     “Committee” means the Compensation Committee of the Board.
 
(f)     “Company” means Energy Recovery, Inc., a Delaware corporation.
 
(g)     “Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
(h)     “Effective Date” has the meaning ascribed to it in Section 1.1.
 
(i)     “ERISA” has the meaning ascribed to it in Section 1.2.
 
(j)     “Good Reason” means, the occurrence of any one or more of the following
without the Participant’s express written consent:
 
(i)           the termination or material breach of this Plan by the Company;
 
(ii)          the failure by the Company to have any successor, or any assignee
of all or substantially all of the Company’s assets, assume this Plan;
 
(iii)         any material diminishment in Participant’s title, position,
duties, responsibilities or status than those in effect immediately prior to the
Change in Control (including, in the case of a Participant who is the Chief
Executive Officer who reports directly to the Board or a Participant who is the
Chief Financial Officer or General Counsel who reports directly to the Chief
Executive Officer immediately prior to the Change, if, after such Change in
Control, the Chief Executive Officer no longer reports directly to the Board of
a public company and the Chief Financial Officer and/or General Counsel no
longer reports directly to the Chief Executive Officer of a public company), it
being understood that in the case of a Participant other than the Chief
Executive Officer, Chief Financial Officer, or General Counsel, a Participant’s
reporting to a business unit head instead of to the Chief Executive Officer will
not constitute a material diminishment if the Participant’s duties and
responsibilities otherwise remain substantially the same;
 
(iv)         any material reduction in, limitation of, or failure to pay or
provide, any compensation provided to the Participant under any agreement or
understanding between the Participant and the Company, or pursuant to the
Company’s policies and past practices, as of the date immediately prior to the
Change in Control;
 
 
2

--------------------------------------------------------------------------------

 
 
(v)          any material reduction in the Participant’s base salary or target
bonus opportunity from the amounts in effect immediately prior to the Change in
Control; or
 
(vi)         any change in the Participant’s place of employment that increases
Participant’s commuting distance by more than 30 miles over his or her commuting
distance immediately prior to the Change in Control.
 
Good Reason will only be deemed to exist if the Participant provides notice of
the condition(s) constituting Good Reason within 30 days of the existence of the
condition and gives the Company 30 days from its receipt of such notice to
remedy the condition.  If the condition is remedied, Good Reason will not be
deemed to exist.
 
(k)     “Participant” means any full-time employee of the Company or an
Affiliate whom the Committee, in its sole discretion, makes a participant of the
Plan.  The Committee or its delegate also may, from time to time and by written
notice to the affected Participant(s), remove any previously selected
Participant(s) from continued participation in this Plan.  Any removal of a
Participant will not be effective until 12 months after such notice is delivered
to the Participant.
 
(l)      “Plan” means this Change in Control Severance Plan, as may be amended
from time to time.
 
(m)     “Qualifying Termination” has the meaning ascribed to it in Section 6(a).
 
(n)      “Severance Benefits” has the meaning ascribed to it in Section 3.2.
 
(o)      “Severance Benefits Payment Date” has the meaning ascribed to it in
Section 3.3.
 
Article 3.    Change in Control Severance Benefits
 
3.1     Protected Termination.  In the event that, within eighteen months after
a Change in Control, Participant is terminated without Cause or terminates his
or her employment voluntarily with Good Reason, Participant will be entitled to
the Severance Benefits defined below.
 
3.2     Severance Benefits.  Upon termination without Cause or with Good Reason
within eighteen months after a Change in Control, Participant will receive all
payments required by applicable local law, including all earned and unpaid
salary, any accrued and unused vacation pay and all earned but unpaid and
un-deferred bonus attributable to the year that ends immediately before the year
in which the Participant’s termination occurs, less deductions required or
permitted by law.  Participants will also be entitled to receive the following
additional benefits (“Severance Benefits”) in exchange for an agreement to
release all claims known or unknown against the Company and for the restrictive
covenants set forth in Article 8:
 
(a)     an additional payment equal to the sum of: (i) 12 months’ severance pay
determined by Participant’s regular base rate of pay for work for the Company
and/or Affiliates in effect as of the date of the employment termination and
(ii) 100% of Participant’s target annual bonus under the Company’s bonus program
(or any successor bonus program) for the fiscal year in which the Change in
Control occurs, less deductions required or permitted by applicable law (the
“Additional Payment”);
 
(b)     immediate vesting of all unvested equity compensation held by the
Participant as of the date of termination; in the case of unvested equity
compensation where the amount payable is based on the satisfaction of
performance criteria, the amount of unvested equity will be determined by
deeming all performance criteria satisfied at 100% of target, less deductions
required or permitted by applicable law; to the extent the equity compensation
is subject to Code section 409A, the vesting acceleration of the equity
compensation shall not cause any distribution or payment under the equity
compensation to be made before the earliest date it may be made without
violating Code section 409A.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)     if the Participant timely elects to continue Participant’s medical,
dental, and vision benefits under COBRA (including, if applicable, continuation
of coverage for the Participant’s spouse and dependents), then, contingent upon
the Participant paying his or her share of the monthly COBRA premium, the
Company will pay its share of the monthly premium under COBRA to the same extent
it pays for coverage under the Company’s group plans for active employees and
their dependents, if applicable, for 12 months after the Participant’s
termination, unless  the Participant becomes eligible for group medical, dental,
and vision coverage through another employer.  Participant will have an
obligation to notify the Company upon becoming eligible for group medical,
dental and vision benefits from another employer during the 12 month period. At
the end of any Company-paid period of COBRA coverage, the Participant may, at
his own expense, continue COBRA coverage for the remainder of the period for
which the Participant is eligible.  The preceding provisions will be modified to
the extent medical, dental, and vision benefits are not provided through the
purchase of insurance, but are provided by the Company on a self-insured
basis.  In that case, the Participant will be required to initially pay the
entire monthly premium, but will be reimbursed each month an amount equal to the
monthly amount (if any) that the Company would pay (or would incur as its share
of the cost) each month for an active employee with the same coverage; and
 
(d)     payment by the Company for the reasonable costs of outplacement services
for the Participant during the six months following termination in an amount up
to $10,000.  No payment, however, will be made in lieu of outplacement services.
 
3.3     Timing of Severance Benefits; Form of Additional Payment.  Participant
will be entitled to the Severance Benefits ten (10) days after the “Separation
from Service” or ten (10) days after the Company’s receipt of the signed
unrevoked release agreement, whichever is later (the “Severance Benefit Payment
Date”).  The Additional Payment shall be made in the form of a lump sum payment
on the Severance Benefit Payment Date, but in any event within 90 days following
the Participant’s Separation from Service, subject to any delay that may be
required pursuant to Section 9.2 hereof.  “Separation from Service” shall have
the meaning ascribed to it under Code section 409A.
 
3.4     Payment Obligation. Except as otherwise provided, Severance Benefits
under the Plan will not be reduced or affected by any offset, counterclaim,
recoupment, defense or other right which the Company may have against the
Participant or anyone else.  Company, however, reserves all rights to pursue any
and all causes of action that it otherwise might have against the
Participant.  In addition, any violation by Participant of Article 8 will result
in a cessation of the Company’s obligation to provide Severance Benefits and
will entitle the Company to seek repayment of any payments previously made.
 
3.5     Other Benefits.   Participant will not be required to mitigate the
amount of the Severance Benefits by seeking alternative employment or other
work.  With the exception of COBRA payments, the amount of the Severance
Benefits will not be reduced by amounts earned by Participant as a result of
employment by another employer or other work after the date of termination.  All
payments, benefits and amounts provided under this Plan will be in addition to
and not in substitution for any disability, workers’ compensation or other
Company benefit plan distribution that a Participant is entitled to at his or
her date of termination.  Notwithstanding the preceding sentence or anything
else contained herein to the contrary, a Participant’s Severance Benefits under
this Plan shall be reduced by the severance benefits that the Participant may be
entitled to under any applicable laws or any other plan, program, agreement or
other arrangement with the Company or an Affiliate, including, without
limitation, any such benefits provided for by an employment agreement.  To the
extent any Severance Benefits constitute nonqualified deferred compensation
subject to Code section 409A, the Severance Benefits shall be reduced in a
manner that complies with Code Section 409A.
 
3.6     General Release.  Any other provision of this Plan notwithstanding,
Section 3.1 above will not apply unless Participant has executed a general
release in a form reasonably satisfactory to the Company of all known and
unknown claims that Participant may then have against the Company or persons
affiliated with the Company and has expressly agreed in writing not to prosecute
any legal action or other proceeding based on any of such claims.  Such release
must be signed and returned within 45 days of the date of the Participant’s
Qualifying Termination and remain unrevoked for any revocation required by
applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
3.7     Employment Status.  Unless otherwise provided in another written
agreement between a Participant and the Company or an Affiliate or by applicable
law, the employment of the Participant by the Company is “at will,” and, prior
to the effective date of a Change in Control, may be terminated by the Company
or an Affiliate at any time, subject to applicable law.  Participant’s
eligibility for Severance Benefits under this Plan does not affect the Company’s
continuing right to terminate Participant at any time or absent a Change in
Control, subject to any limitations imposed by contract or applicable law.
 
Article 4.   Acceleration of Equity Award Vesting upon Change in Control.
 
Notwithstanding any provisions to the contrary in this Plan and to the extent
permitted under the equity compensation plan of the Company under which the
equity compensation was granted, if a Change in Control occurs and a
Participant’s equity compensation is not converted, assumed, or replaced by a
successor entity with an equivalent award, then immediately prior to the Change
in Control the Participant’s equity compensation shall become fully exercisable
and vested and all forfeiture restrictions on such equity compensation shall
immediately lapse.  In the case of equity compensation, the amount of which is
based on the satisfaction of performance criteria, all performance criteria will
be deemed satisfied at target.  The conversion, assumption or replacement of an
equity award for an equity award over stock that is not publicly traded shall
not be considered to be an equivalent award for purposes of this Plan.  To the
extent the equity compensation is subject to Code section 409A, the vesting
acceleration of the equity compensation shall not cause any distribution or
payment under the equity compensation to be made before the earliest date it may
be made without violating Code section 409A.
 
Article 5.Term
 
On December 31, 2012 and on each anniversary thereafter, the Plan will be
extended automatically for an additional year, unless the Committee delivers
written notice, at least six months prior to the end of each such term, to each
Participant that this Plan will not be extended.  If such notice is timely
given, this Plan will terminate at the end of the term then in
progress.  Notwithstanding the preceding sentences, however, this provision for
automatic extension will have no application following a Change in Control of
the Company. In the event a Change in Control occurs during the initial or any
extended term, this Plan will remain in effect for the longer of: 12 months
beyond the month in which such Change in Control occurred; or (ii) until all
obligations of the Company hereunder have been fulfilled and until all benefits
required hereunder have been paid to Participants.  For all purposes of this
Plan, only one Change in Control will be taken into account (i.e., if a Change
in Control is followed by a second Change in Control during the term of  this
Plan, the second Change in Control will be ignored for all purposes).
 
Article 6.   Restrictive Covenants
 
By accepting participation in this Plan and receiving the benefits provided for
by Section 3.1 of this Plan, each Participant will be deemed to, and does, agree
to each of the following subsections:
 
(a)     Non-Compete and Non-Solicit.  For one (1) year after any termination
under the Plan that gives rise to benefits under the Plan (a “Qualifying
Termination”), Participant will not, directly or indirectly, engage in or render
any service of a business, commercial or professional nature to any other
person, entity or organization, whether for compensation or otherwise, that is
in competition with Company (or the employing Affiliate) anywhere in the
world.  In accordance with this restriction, but without limiting its terms,
Participant will not: (i) enter into or engage in any business which competes
with the business of Company (or Affiliate) ; (ii) solicit customers, business,
patronage or orders for, or sell, any products or services in competition with,
or for any business that competes with, the business of Company (or Affiliate);
(iii) divert, entice, or take away any customers, business, patronage or orders
of Company (or Affiliate) or attempt to do so; or (iv) promote or assist,
financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
business of Company (or Affiliate).
 
(b)     Scope of Restricted Activities.  For the purposes of Section 8(a),  but
without limitation thereof, Participant will be in violation thereof if
Participant engages in any or all of the activities set forth therein directly
as an individual on Participant’s own account, or indirectly as a stockholder,
partner, joint venturer, participant, agent, salesperson, consultant, officer
and/or director of, or by virtue of the ownership by Participant’s spouse, child
or parent of any equity interest in, any firm, association, partnership,
corporation or other entity engaging in any or all of such activities; provided,
however, Participant’s or Participant’s spouse’s, child’s or parent’s ownership
of less than 1% of the issued equity interest in any publicly traded corporation
will not alone constitute a violation of Article 8.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)     Scope of Covenants.  Company and Participant acknowledge that the time,
scope, geographic area and other provisions of this section have been
specifically negotiated by sophisticated commercial parties and agree that they
consider the restrictions and covenants contained in this section to be
reasonable and necessary for the protection of the interests of the Company, but
if any such restriction or covenant will be held by any court of competent
jurisdiction to be void but would be valid if deleted in part or reduced in
application, such restriction or covenant will apply with such deletion or
modification as may be necessary to make it valid and enforceable.  The
restrictions and covenants contained in each provision of this Article 8 will be
construed as separate and individual restrictions and covenants and will each be
capable of being severed without prejudice to the other restrictions and
covenants or to the remaining provisions of this Article 8.  Without in any way
limiting the remedies otherwise available to the Company for breach of any
provision of this Plan, the Company will be entitled to the repayment of
Severance Benefits paid to a Participant under this Plan for any violation of
Article 8 by Participant.
 
(d)     No Solicitation/Interference.  While employed by Company and until the
one year anniversary of any Qualifying Termination, Participant will not
directly or indirectly, at any time attempt to disrupt, damage, impair or
interfere with the business of the Company or any Affiliate by raiding any of
Company’s or Affiliate’s employees or soliciting any of them to resign from
their employment by Company or Affiliate, or by disrupting the relationship
between Company or any Affiliate and any of their respective consultants,
agents, representatives or vendors.  Participant acknowledges that this covenant
is necessary to enable Company and Affiliates to maintain a stable workforce and
remain in business.
 
(e)     Non-Disparagement.  While employed by the Company and until the one year
anniversary of such a Qualifying Termination, (i) the Participant shall not make
or encourage or induce others to make statements or representations that
disparage or otherwise impair the reputa­tion, goodwill or commercial interests
of the Company or its Affiliates or their officers, directors, employees,
shareholders, agents or products.  The foregoing shall not be violated by
truthful statements in connection with required governmental testimony or
filings, or judicial, administrative or arbitral proceedings (including, without
limitation, depositions or testimony in connection with such proceedings).
 
Article 7.   Excise Tax Limitation and Compliance with Section 409A
 
7.1     Parachute Rules. This section applies to the extent that any or all of
the Severance Benefits provided for in this Plan, either alone or in conjunction
with other compensatory payments, would give rise to a “parachute payment” under
Sections 280G and 4999 of the Code (collectively, the “Parachute Rules”) and, if
after taking into account any applicable federal, state and local income taxes
and the excise tax imposed by Section 4999 of the Code, the payment of reduced
Severance Benefits pursuant to the waiver described in the following sentence
would result in the receipt by the Participant, on an after-tax basis, of a
greater payment than had the payment of Severance Benefits not been
reduced.  The waiver described in this section is the Participant’s waiving the
parachute payment to the minimum extent necessary so that the remaining value of
the parachute payment equals one dollar less than the amount which would result
in any compensatory payments being subject to the excise tax imposed by
Section 4999 of the Code, with the result that the Participant receives only the
amount of such payment which would not constitute an “excess parachute payment”
under the Parachute Rules.  Reduction will occur in the following order:
 
(i)           cancellation of acceleration of vesting on any equity awards that
are in the nature of a right to exercise, such as options or stock appreciation
rights;
 
(ii)          reduction in the benefits described in Section 3.2(c) and (d)
(with such reduction being applied to the benefits in the manner having the
least economic impact to the Participant and, to the extent the economic impact
is equivalent, such benefits will be reduced in the reverse order of when the
benefits would have been provided to the Participant, that is, benefits payable
later will be reduced before benefits payable earlier);
 
(iii)         reduction of the Additional Payment;
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)         cancellation of acceleration of vesting of equity awards not
covered under (i) above; provided, however, that in the event that acceleration
of vesting of equity award compensation is to be canceled, such acceleration of
vesting will be canceled in the reverse order of the date of grant of such
equity awards; that is, later equity awards will be canceled before earlier
equity awards.
 
Anything to the contrary in the foregoing notwithstanding, payments or benefits
that constitute nonqualified deferred compensation subject to Section 409A of
the Code shall be reduced or eliminated last in time.  In no event will the
Company or any Affiliate be required to gross up any payment or benefit to the
Participant to avoid the effects of the Parachute Rules or to pay any regular or
excise taxes arising from the application of the Parachute Rules.  Unless the
Company or an Affiliate and the Participant otherwise agree in writing, any
parachute payment calculation will be made in writing by independent public
accountants agreed to by the Company or an Affiliate and the Participant, whose
calculations will be conclusive and binding upon the Company or an Affiliate and
the Participant for all purposes. The Company or Affiliate and the Participant
will furnish to the accountants such information and documents as the
accountants may reasonably request in order to make a parachute payment
determination.    
 
7.2     Code Section 409A.
 
(i)           The reimbursements, payments and benefits to which the Participant
could become entitled to under this Plan are intended be exempt from Code
section 409A under the separation pay plan and short-term deferral exception to
the maximum extent permitted under Code section 409A and the guidance
promulgated thereunder, and the Plan shall be interpreted and administered in a
manner consistent with such intent.  If the Company believes, at any time, that
any of such reimbursement, payment or benefit is not exempt or does not comply
with Code section 409A, the Company may amend the terms of Plan to avoid the
application of Code section 409A in a particular circumstance or as necessary or
desirable to satisfy any of the requirements under Code section 409A (with the
most limited possible economic effect on the Participant and the Company) or to
mitigate any additional tax, interest and/or penalties that may apply under Code
section 409A if exemption or compliance is not practicable, but the Company
shall not be under any obligation to make any such amendment.  Nothing in this
Plan shall provide a basis for any person to take action against the Company or
any Affiliate based on matters covered by Code section 409A, including the tax
treatment of any amount paid under the Plan, and neither the Company nor any of
its Affiliates shall under any circumstances have any liability to any
Participant or his estate or any other party for any taxes, penalties or
interest due on amounts paid or payable under this Plan, including taxes,
penalties or interest imposed under Code section 409A.
 
(ii)          Anything in this Section 7.2 to the contrary notwithstanding, no
Severance Benefits that are non-qualified deferred compensation subject to Code
section 409A, as determined in the Committee’s sole discretion, will be paid
unless the Participant experiences a Separation from Service, and, if the
Participant is a “Specified Employee,” within the meaning of Code section 409A,
as of the date of the Separation from Service, such amount will instead be paid
or provided to the Participant on the earlier of the first business day after
the date that (i) is six months following the Participant’s Separation from
Service or (ii) of the Participant’s death, to the extent such delayed payment
is required to avoid a prohibited distribution under Code section 409A(a)(2), or
any successor provision thereof.  To the extent any Severance Benefits
constitute non-qualified deferred compensation subject to Code section 409A and
the payment period specified in Section 3.3 begins in one calendar year and ends
in the subsequent calendar year, the Severance Benefits shall be paid in the
second calendar year.  The provisions of this Section 7.2 will qualify and
supersede all other provisions of this Plan as necessary to fulfill the
foregoing intention.
 
Article 8.   Claims Procedures
 
8.1     Committee Review. Any Participant or beneficiary of a deceased
Participant (such Participant or beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from this Plan. Such
claim will be delivered to the Committee in care of the Company in accordance
with the notice provisions of Section 12.3. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 270 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.
 
 
7

--------------------------------------------------------------------------------

 
 
8.2     Notification of Decision. The Committee will consider a Claimant’s claim
pursuant to Section 10.1 within a reasonable time, but no later than 90 days
after receiving the claim.  If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension will be furnished to the Claimant prior to the
termination of the initial 90 day period. In no event will such extension exceed
a period of 90 days from the end of the initial period. The extension notice
will indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. The
Committee will notify the Claimant in writing:  (a) that the Claimant’s
requested determination has been made, and that the claim has been allowed in
full; or (b)  that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant: (i) the specific
reason(s) for the denial of the claim, or any part of it; (ii) specific
reference(s) to pertinent provisions of this Plan upon which such denial was
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary; (iv) a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and (v) a statement of
the Claimant’s right to seek arbitration pursuant to Section 10.3.
 
8.3     Arbitration of Claims.  A Claimant’s compliance with the foregoing
provisions of this Article 10 is a mandatory prerequisite to a Claimant’s right
to commence arbitration pursuant to this section with respect to any claim for
benefits under this Plan.  Any dispute, controversy or claim arising hereunder
or in any way related to this Plan, its interpretation, enforceability or
applicability that cannot be resolved by mutual agreement of the parties (the
“arbitrable claims”) will be submitted to binding arbitration. The parties agree
that arbitration is the parties’ only recourse for such claims and hereby waive
the right to pursue such claims in any other forum, unless otherwise provided by
law.  Any court action involving a dispute which is not subject to arbitration
will be stayed pending arbitration of arbitrable disputes.  The arbitrator will
have the authority to issue provisional relief. The Participant and the Company
further agree that each has the right, pursuant to California Code of Civil
Procedure section 1281.8, to apply to a court for a provisional remedy in
connection with an arbitrable dispute so as to prevent the arbitration from
being rendered ineffective.  Any demand for arbitration will be in writing and
must be communicated to the other party prior to the expiration of the
applicable statute of limitations.
 
The arbitration will be administered by JAMS pursuant to its Employment
Arbitration Rules and Procedures. The arbitration will be conducted in the San
Francisco Bay area (unless the parties mutually agree on another location) by a
former or retired judge or attorney with at least 10 years experience in
employment-related disputes, or a non-attorney with like experience in the area
of dispute, who will have the power to hear motions, control discovery, conduct
hearings and otherwise do all that is necessary to resolve the matter. The
parties must mutually agree on the arbitrator. If the parties cannot agree on
the arbitrator after their best efforts, an arbitrator will be selected from
JAMS pursuant to its Employment Arbitration Rules and Procedures. The Company
will pay the costs of the arbitrator’s fees.  The arbitration will be decided
upon a written decision of the arbitrator stating the essential findings and
conclusions upon which the award is based. The arbitrator will have the
authority to award damages, if any, to the extent that they are available under
applicable law(s). The arbitration award will be final and binding, and may be
entered as a judgment in any court having competent jurisdiction. Either party
may seek review pursuant to California Code of Civil Procedure section 1286, et
seq.  It is expressly understood that the parties have chosen arbitration to
avoid the burdens, costs and publicity of a court proceeding, and the arbitrator
is expected to handle all aspects of the matter, including discovery and any
hearings, in such a way as to minimize the expense, time, burden and publicity
of the process, while assuring a fair and just result. In particular, the
parties expect that the arbitrator will limit discovery by controlling the
amount of discovery that may be taken (e.g., the number of depositions or
interrogatories) and by restricting the scope of discovery only to those matters
clearly relevant to the dispute. However, at a minimum, each party will be
entitled to at least one deposition and will have access to essential documents
and witnesses as determined by the arbitrator.  The provisions of this Section
will survive the expiration or termination of the Plan, and will be binding upon
the parties.
 
 
8

--------------------------------------------------------------------------------

 
 
Article 9.   Successors and Assignment
 
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) of all or substantially all of the business
and/or assets of the Company or of any division or subsidiary thereof (the
business and/or assets of which constitute at least 50%  of the total business
and/or assets of the Company) to expressly assume and agree to perform the
Company’s obligations under this Plan in the same manner and to the same extent
that the Company would be required to perform them if such succession had not
taken place.   This Plan will inure to the benefit of and be enforceable by each
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If a Participant dies
while any amount would still be payable to him or her hereunder had he or she
continued to live, all such amounts, unless otherwise provided herein, will be
paid to the Participant’s beneficiary in accordance with the terms of this Plan.
 
Article 10.   General
 
10.1     Modification. Except as set forth below, no provision of this Plan may
be modified, waived, or discharged unless as to a Participant such modification,
waiver, or discharge is agreed to in writing and signed by each affected
Participant and by an authorized member of the Committee or its designee, or by
the respective parties’ legal representatives and successors.  The consent
requirement of the preceding sentence will not apply to the extent that (i)
amendments provide additional benefits to Participants or are required so that
the plan complies with applicable law (including Section 409A) or (ii) the
amendment is not effective until one year after it is communicated to all
affected Participants.
 
10.2     Notice of Termination. Any termination by the Company for Cause or by a
Participant for Good Reason will be communicated by a written notice which
states the specific termination provision in this Plan relied upon, and sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under that provision.
 
10.3     Notice.  For purposes of this Plan, notices, including a Notice of
Termination, and all other communications provided for in this Plan will be in
writing and will be deemed to have been duly given when delivered or on the date
stamped as received by the U.S. Postal Service for delivery by certified or
registered mail, postage prepaid and addressed: (i) if to the Participant, to
his or her latest address as reflected on the records of the Company, and
(ii) if to the Company: Energy Recovery, Inc., 1717 Doolittle Drive, San
Leandro, CA  94577, Attention:  Chief Financial Officer or to such other address
as the Company may furnish to the Participant in writing with specific reference
to this Plan and the importance of the notice, except that notice of change of
address will be effective only upon receipt.
 
10.4     Limitation on Assignment.  Except as otherwise provided herein or by
law, no right or interest of any Plan under the Plan will be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
will be effective; and no third party creditors of a Participant will have any
right or interest in any Participant’s rights or interests under the Plan.  When
a payment is due under this Plan to a severed employee who is unable to care for
his or her affairs or dies after accruing benefit rights under the Plan, payment
may be made directly to his or her legal guardian or personal representative,
executor or estate administrator, as the case may be.
 
10.5     Applicable Law. To the extent not preempted by ERISA or any other laws
of the United States, the laws of the State of California will be the
controlling law in all matters relating to this Plan (without giving effect to
any choice or conflict of law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of laws
of any other jurisdiction). Any statutory reference in this Plan will also be
deemed to refer to all applicable final rules and final regulations promulgated
under or with respect to the referenced statutory provision.
 
10.6     Unfunded Plan.  The Plan will not be required to be funded unless such
funding is authorized by the Board in its sole discretion.  Regardless of
whether the Plan is funded, no Participant will have any right to, or interest
in, any assets of any Company which may be applied by the Company to the payment
of benefits or other rights under this Plan.
 
10.7     Withholding.  All benefits hereunder will be reduced by withholding of
federal, state and local income or other taxes, and any foreign taxes, and will
be subject to applicable tax reporting, as the Company may deem necessary or
appropriate for purposes of compliance with applicable tax laws.
 
 
9